Citation Nr: 0322459	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  94-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  

In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

The Board remanded this case to the RO for further 
development in July 1996, September 1997, and June 2002.  In 
June 2002, the Board fully addressed two of the four issues 
appealed to the Board.  Consequently, those claims are not 
before the Board at this time.  In June 2002, the Board 
requested the RO to address new claims raised by the veteran 
and his representative.  Action was undertaken by the RO in 
rating actions dated July 2002 and February 2003.  Neither 
the veteran nor his representative have appealed these rating 
actions.  Accordingly, the issues addressed within these 
rating actions are not before the Board at this time.  

The Board finds that the written argument submitted by the 
veteran's representative in August 2003 is not a notice of 
disagreement with the February 2003 rating action as the 
argument submitted only cites the rating action and does not 
indicate that the appellant wishes to file a disagreement to 
the rating action.  A notice of disagreement is:

A written communication from a claimant or 
his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency of 
original jurisdiction and a desire to contest 
the result will constitute a Notice of 
Disagreement.  While special wording is not 
required, the Notice of Disagreement must be 
in terms that can be reasonably construed as 
disagreement with that determination and a 
desire for appellate review. If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the specific 
determinations with which the claimant 
disagrees must be identified.  For example, 
if service connection was denied for two 
disabilities and the claimant wishes to 
appeal the denial of service connection with 
respect to only one of the disabilities, the 
Notice of Disagreement must make that clear.

38 C.F.R. § 20.201.

No other issues are before the VA at this time. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 2002, the Board remanded this case to the RO for the 
following pertinent development:

In accordance with 38 C.F.R. 
§ 3.311(b)(1), the USB [Under Secretary 
for Benefits] shall consider the claim 
with reference to the factors specified 
in 38 C.F.R. § 3.311(e) and again 
consider the medical evidence already of 
record, including the January 2001 
advisory medical opinion from the USH 
[Under Secretary for Health] or request 
an additional advisory medical opinion 
from the USH.  The USB should complete 
the procedural requirements listed in 
38 C.F.R. § 3.311(c), including whether 
it is at least as likely as not the 
veteran's disease resulted from exposure 
to radiation in service, and/or whether 
there is no reasonable possibility the 
veteran's disease resulted from radiation 
exposure in service.  The USB should set 
forth the rationale for any conclusions, 
which should include a discussion of the 
December 1989 VA physician's finding that 
the veteran had hypothyroidism and 
prostatic hypertrophy, which may be due 
to radiation exposure during service.

On July 22, 2003, the RO wrote to Compensation and Pension 
Service requesting the development cited above.  It appears 
that the veteran's claims folder was accidentally sent to the 
Board as there is no response from Compensation and Pension 
Service, no supplemental statement of the case issued, and 
the case was submitted to the Board from the RO on July 29, 
2003, only days after the memorandum to Compensation and 
Pension Service was written.  VA apologies to the veteran for 
the delay in the adjudication of this case. 

Under the circumstances the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  In accordance with 38 C.F.R. 
§ 3.311(b)(1), the USB shall consider the 
claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and 
again consider the medical evidence 
already of record, including the January 
2001 advisory medical opinion from the 
USH or request an additional advisory 
medical opinion from the USH.  The USB 
should complete the procedural 
requirements listed in 38 C.F.R. 
§ 3.311(c), including whether it is at 
least as likely as not the veteran's 
disease resulted from exposure to 
radiation in service, and/or whether 
there is no reasonable possibility the 
veteran's disease resulted from radiation 
exposure in service.  The USB should set 
forth the rationale for any conclusions, 
which should include a discussion of the 
December 1989 VA physician's finding that 
the veteran had hypothyroidism and 
prostatic hypertrophy, which may be due 
to radiation exposure during service.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested evidence and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002)), are fully complied 
with and satisfied.  38 C.F.R. § 3.159 
(2002).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the claim of service connection for 
prostate cancer and hypothyroidism as 
secondary to ionizing radiation exposure.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


